DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajati (US 2014/0117812).
With respect to claim 1, Hajati discloses a transducer array (Fig 1A), comprising: an element (item 101) formed of one or more sub-elements (items 111A-116A and 111B-116B), at least one sub-element having a different resonance frequency (Abstract), wherein the transducer array is formed of at least one element and wherein the element is driven by an electrical circuit (Fig 5) and electrically isolated from adjacent elements (Fig 1), and wherein relative proportions of the one or more sub-elements are equal in the element and each element of the transducer array has a similar resonance frequency (Fig 1, wherein the plurality of elements include elements of both different and same sizes, with each of the elements having “similar” frequencies)
With respect to claim 4, Hajati discloses the transducer array of claim 1, wherein widths of the one or more sub- elements are defined along one of elevation direction and an azimuth direction (Fig 1).
With respect to claim 5, Hajati discloses the transducer array of claim 1, wherein at least one element of the transducer array has a different frequency range (Fig1 and Abstract).
With respect to claim 7, Hajati discloses the  transducer array of claim 1, further comprising more than one type of element, each type of element having a different resonance frequency and frequency range, incorporated in the transducer array (Fig 1 and Abstract).
With respect to claim 8, Hajati discloses the transducer array of claim 7, wherein the more than one type of element in the transducer array has non-uniform dimensions along at least one of an azimuth and an elevation direction (Fig 1).
With respect to claim 9, Hajati discloses the transducer array of claim 1, wherein a quantity of the one or more sub-elements in the element varies across the transducer array (Fig 1).
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hajati disclose sub-elements of different sizes and does not disclose the claimed feature of sub-elements having equal relative proportions. However, the subelements of Hajati include relative proportions that are both different and the same to each other. Therefore, Hajati discloses subelements of the same size (same relative proportions).
Applicant argues that Hajati does not disclose that the subelements have similar resonance frequencies. However, the term “similar” is a very broad way of comparing two values. Based on the relative proportions of the various subelements of Hajati, the resonance frequencies of each of the subelements would be “similar”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837